Citation Nr: 0620493	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-24 586A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Educational Center in 
Atlanta, Georgia


THE ISSUE

Whether the veteran has basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran had active service from January 2001 to April 
2003.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 determination of the 
Department of Veterans Affairs (VA) Educational Center in 
Atlanta, Georgia.


FINDING OF FACT

The veteran did not complete at least three years of 
continuous active duty in the Armed Forces, and was not 
discharged or released from active duty for a service-
connected disability, for a mental condition which preexisted 
service and which the VA determines is not service connected, 
for hardship under 38 U.S.C. § 1173, for convenience of the 
Government, involuntarily for the convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition that was not characterized as a 
disability but did interfere with an individual's performance 
of duty.


CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance 
under Chapter 30, Title 38, United States Code, have not been 
met.  38 U.S.C.A. §§ 3011, 3018A, 3018B (West 2002); 
38 C.F.R. §§ 21.7040, 21.7042(b), 21.7044, 21.7045 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he is eligible for educational 
assistance under Chapter 30, Title 38, United States Code, 
because the separation was based on military need and he 
should not be punished further for something beyond his 
control.  He has stated that he has applied for a change in 
the reason for his separation to read convenience of the 
government.  

The veteran's DD-214 shows that he was discharged from the 
Air Force in April 2003, after serving for two years, two 
months, and eighteen days.  His service was characterized as  
"honorable" and the narrative reason for separation was  
"homosexual".  The separation code was "GRA".  

The appellant has applied for basic educational assistance 
benefits under the provisions of Chapter 30, which provides, 
inter alia, an educational assistance program to assist in 
the readjustment of members of the Armed Forces to civilian 
life after their separation from military service.  
38 U.S.C.A. § 3001 (West 2002).  The program is available to 
individuals who meet certain criteria of basic eligibility, 
including active duty during certain prescribed dates or who 
meet certain other criteria.  38 U.S.C.A. § 3011 (West 2002); 
38 C.F.R. §§ 21.7040, 21.7042 (2005)

Specifically, to be eligible for Chapter 30 benefits, an 
individual must have first become a member of the Armed 
Forces or first entered on active duty as a member of the 
Armed Forces after June 30, 1985.  38 U.S.C.A. 
§ 3011(a)(1)(A); 38 C.F.R. § 21.7042(a)(1).  The veteran 
entered active duty in January 2001 and so satisfied the 
first requirement of 38 U.S.C.A. § 3011 and 38 C.F.R. 
§ 21.7042(a).  

However, the individual must also have served an obligated 
period of active duty.  In the case of an individual with an 
obligated period of service of 3 years or more, the 
individual must have completed at least 3 years of continuous 
active duty.  38 U.S.C.A. § 3011(a)(1)(A)(i); 38 C.F.R. 
§ 21.7042(a)(2).  In this case, the appellant had an 
obligated period of service of 3 years, but only served for 
two years, two months, and eighteen days.  Therefore, he did 
not satisfy the second requirement of 38 U.S.C.A. § 3011 and 
38 C.F.R. § 21.7042(a).  

A veteran need not have served the requisite amount of time 
pursuant to 38 U.S.C.A. § 3011(a)(1)(A)(i) and 38 C.F.R. 
§ 21.7042(a)(2) if he or she was discharged or released from 
active duty for any one of the following reasons:

(i)	For a service-connected disability, or 
(ii)	For a medical condition which preexisted service on 
active duty and which VA determines is not service 
connected, or 
(iii)	Under 10 U.S.C. 1173 (hardship discharge), or 
(iv)	For convenience of the government (A) After 
completing at least 20 continuous months of active 
duty of an obligated period of active duty that is 
less than three years, or (B) After completing 30 
continuous months of active duty of an obligated 
period of active duty that is at least three years, 
or 
(v)	Involuntarily for the convenience of the government 
as a result of a reduction in force, as determined by 
the Secretary of the military department concerned in 
accordance with regulations prescribed by the 
Secretary of Defense or by the Secretary of 
Transportation with respect to the Coast Guard when 
it is not operating as a service in the Navy, or
(vi)	For a physical or mental condition that was not 
characterized as a disability and did not result from 
the individual's own willful misconduct but did 
interfere with the individual's performance of duty, 
as determined by the Secretary of each military 
department in accordance with regulations prescribed 
by the Secretary of Defense or by the Secretary of 
Transportation with respect to the Coast Guard when 
it is not operating as a service in the Navy.  

38 C.F.R. § 21.7042(a)(5) (2005).  

In this instance, the veteran was not discharged or released 
from active duty for a service-connected disability, or for a 
non-service connected disability which preexisted service 
pursuant to 38 C.F.R. § 21.7042(a)(5)(i) and (ii).  Also, the 
veteran was not discharged for hardship pursuant to 38 C.F.R. 
§ 21.7042(a)(5)(iii), and was not separated for the 
convenience of the government pursuant to 38 C.F.R. 
§ 21.7042(a)(5)(iv),(v).  Finally, the veteran was not 
discharged for a physical or mental condition that was not 
characterized as a disability pursuant to 38 C.F.R. 
§ 21.7042(a)(5)(vi).  

The veteran may establish eligibility by showing, in part, 
that he was involuntarily separated after February 2, 1991, 
as a result of a reduction in force or was separated pursuant 
to voluntary separation incentives under section 1174a or 
1175 of title 10.  38 U.S.C.A. §§ 3018A, 3018B; 38 C.F.R. 
§ 21.7045 (2005).  In this case, the veteran was discharged 
after February 2, 1991, not as a result of a reduction in 
force; thus, he is not eligible for Chapter 30 benefits under 
38 U.S.C.A. § 3018A.  He also is not eligible for Chapter 30 
benefits under 38 U.S.C.A. § 3018B because there is no 
evidence that he was discharged pursuant to voluntary 
separation incentives.  

The Board is cognizant that the veteran has stated that he 
has applied to for a change in the reason for his separation 
to read convenience of the government; however, even if such 
a change was made, the veteran is required to have completed 
30 continuous months of active duty, which he has not.  Thus, 
even in the event of such change in the reason for his 
separation, the veteran would not be eligible for educational 
assistance under Chapter 30, Title 38, United States Code.  

The Board has considered the veteran's contentions.  In this 
regard, it is important to note that the veteran's honorable 
military service to the United States military and his 
contribution to the defense of this nation are not in 
question or at issue in this case.  However, the legal 
criteria governing service eligibility requirements for 
Chapter 30 educational assistance are clear and specific, and 
the Board is bound by them.  Based on the failure to meet 
these clear criteria, the Board finds that the veteran has 
not established that he is eligible for educational 
assistance under Chapter 30.  As the law in this case is 
dispositive, the claim must be denied based on a lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

As a final note, the Board points out that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), with its expanded duties, is not 
applicable in the present case.  The VA General Counsel has 
held that the notice and duty to assist provisions of the 
VCAA are inapplicable where, as here, undisputed facts render 
a claimant ineligible for the benefit claimed and further 
factual development could not lead to an award.  VAOPGCPREC 
5-2004 (June 23, 2004). 

Moreover, it is not clear that such notice is required since 
the benefit sought in this case is found in Chapter 30 of 
Title 38, United States Code.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002) ("the notice and duty to assist 
provisions of the [VCAA] . . . are relevant to a different 
chapter of Title 38 and do not apply to this appeal.")

In any event, VA education programs have their own notice and 
assistance requirements, which have been satisfied in this 
case.  The relevant and probative evidence needed to 
adjudicate this claim consists of evidence regarding the date 
of the veteran's active service, as well as the length of 
that service, the character of discharge and the reason for 
separation.  That evidence is associated with the claims 
file.  Therefore, the Board finds that as all relevant and 
probative evidence necessary for an equitable disposition of 
the appeal has been obtained, the notice and assistance 
requirements have been satisfied.


ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


